                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00903-ADA
                                           §
JUNIPER NETWORKS, INC.                     §

              ORDER RESETTING MARKMAN HEARING


     IT IS HEREBY ORDERED that the above entitled and numbered case is reset
                                                                       reset for
MARKMAN HEARING by Zoom
                     Zoom on Thursday, June 24, 2021 at 09:00 AM.

       IT                     21st day of June, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
